TYSON, J.
During the progress of the trial the defendant moved to exclude the testimony offered to- show possession by him of some of the meat alleged to have been stolen, upon the ground that the corpus delicti had not been proved; also objections were made to the introduction of such testimony upon the same ground, which motions and objections were overruled. The affirmative charge was also requested by defendant upon the same theory, which was refused. In these several rulings, the court committed no error. The corpios delicti is a fact, proof of which may be made by circumstantial evidence. If there is a reasonable inference deducible from the evidence of its- existence, the -court must submit the question of the sufficiency and weight of the evidence tending to support that inference to the jury. There was such an. inference in this case. — Roberts and Williams v. The State, 61 Ala. 401; Granison v. The State, 117 Ala. 22.
It was entirely competent to permit the State, on cross-examination of the witness Josie Evans, introduced by defendant, to show, if it could, their relations to each other, notwithstanding it involved their illicit sexual intercourse, for the purpose of showing her bias. *71unless she claimed immunity from answering on account of subjecting her to a criminal prosecution, or on account of its tendency to degrade her. Moreover, her answers to the questions propounded by the solicitor with respect to this matter were favorable to defendant.
Charges 8 and 10 requested by defendant were predicated upon the proposition that if the evidence did not satisfy the jury beyond a reasonable doubt that the exact number of pounds of meat and the exact number of “middlings of meat,” as laid in the indictment, were stolen, they should acquit the defendant. In other words if the defendant stole 3-|- middlings and not seven, that he should be acquitted. This is not the law, and there was no error in their refusal.
Charge 9 requested by defendant was abstract. There is no evidencé tending to show that the defendant knew the meat to have been stolen when Buster Knight delivered it to him.' Furthermore, the words “without more,” had the charge been otherwise unobjectionable, would have vitiated it, on account of their misleading tendencies. — Birmingham Railway & Electric Co. v. Wildman, 119 Ala. 547; Raney v. The State, 91 Ala. 29.
In convictions of petit larceny, the imposition of imprisonment in the county jail or hard labor for the county as a punishment is for the court and not for the jury. The jury may simply render a verdict of guilty without imposing a fine, or they may in their discretion assess a fine not to exceed $500. But in either event, it is the duty of the court to impose as a punishment imprisonment in the county jail or hard labor for the county for not more than twelve months. — Code, § § 5050, 5415, 5419; Lacey v. The State, 58 Ala. 385; Moss v. The State, 42 Ala. 546. In this case the jury fixed the punishment at twelve months’ hard labor for the county and a fine of two hundred dollars. The imposition of twelve months’ hard labor for the county by the jury is mere surplusage, not rendering the verdict void; the jury having no authority by their verdict to impose it. Such a verdict is valid as to the finding of guilty and the assessment of the fine, and is sufficient to support the judgment of conviction and sentence by the court of the *72defendant to hard labor to pay the fine and costs. The sentence by the court of the defendant to hard labor for twelve months as an additional punishment was clearly within its power and- authority, and the mere fact that the jury by their verdict attempted to do so does not impair or affect -this power to do so. — Taylor v. The State, 114 Ala. 20.
Great stress is laid in argument upon the refusal of the court to issue an attachment for two absent witnesses upon whom subpoenas had been served.- It was Aitliin the sound discretion of the court to issue the attachments requested by the defendant, and it does not appear under the circumstances that there was any abuse of this discretion. — West v. The State, 1 Wis. 209; Respublica v. Duane, 4 Yeates (Pa.), 347; Stephen v. The People, 19 N. Y. 549; Peterson v. The State, 63 Ala. 113; Crawford v. The State, 44 Ala. 382; Davis v. The State, 92 Ala. 20; Terry v. The State, 25 So. Rep. 177.
Affirmed.